Citation Nr: 1506308	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes status post right ankle fracture.  
 
2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left ankle.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee with meniscal tears prior to September 30, 2013.  

4.  Entitlement to an initial rating in excess of 30 percent after December 1, 2014, for status post left knee arthroplasty, previously rated as degenerative joint disease with meniscal tears. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

6.  Entitlement to service connection for a right foot disorder (previously adjudicated as pes planus with hallux valgus), to include as secondary to left-ankle and/or left-knee service connected disabilities. 

7.  Entitlement to service connection for a left foot pes planus, to include as secondary to left-ankle and/or left-knee service connected disabilities. 

8.  Entitlement to service connection for a left foot disorder other than pes planus (previously adjudicated as hallux valgus and degenerative joint disease of the first metatarsal medial cuneiform joint and first metatarsophalangeal joint), to include as secondary to left-ankle and/or left-knee service connected disabilities. 

9.  Entitlement to service connection for a right knee disorder, to include as secondary to left-ankle and/or left-knee service connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, January 2013, September 2013, and December 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

With regard to the issue of TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his claims for higher ratings for bilateral ankle and left knee disabilities, the RO determined that the Veteran raised a claim for TDIU. See e.g., October 2012 notification letter ("We are working on your claim for [TDIU].").  Therefore, even though TDIU was later adjudicated and denied in a January 2013 rating decision, because entitlement to TDIU is part of the Veteran's appealed initial rating claims, the issue is in appellate status and the Board has jurisdiction over the issue at this time under the tenants of Rice.

The Veteran testified before the undersigned Veterans Law Judge in September 2014, and a copy of the hearing transcript has been associated with the claims file.
At the hearing, the Veteran submitted additional evidence and expressly waived initial review by the agency of original jurisdiction (AOJ).  Accordingly, a remand for AOJ consideration is not required pursuant to 38 C.F.R. § 20.1304(c).

In a July 2014 representative statement, the Veteran also raised a new claim for entitlement to service connection for posterior tibial tendonitis.  However, it does not appear that the issues have yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and the matter is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee with meniscal tears prior to September 30, 2013; entitlement to an initial rating in excess of 30 percent after December 1, 2014, for status post left knee arthroplasty, previously rated as degenerative joint disease with meniscal tears; entitlement to TDIU; and entitlement to service connection for a right foot disorder (previously adjudicated as pes planus with hallux valgus), left foot pes planus, and a left foot disorder other than pes planus (previously adjudicated as hallux valgus and degenerative joint disease of the first metatarsal medial cuneiform joint and first metatarsophalangeal joint) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disorder is aggravated by his service-connected left knee disability.  

2.  The Veteran's right and left ankle disabilities are primarily manifested by symptoms of pain, swelling, weakness, and flareups, resulting in moderately limited motion of the ankle; marked limitation of motion or ankylosis of the right or left ankle has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

2.  The criteria for a disability rating greater than 10 percent for degenerative changes status post right ankle fracture have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5262, 5270, 5271 (2014).

3.  The criteria for a disability rating greater than 10 percent for degenerative changes of the left ankle have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5262, 5270, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the service-connection claim for a right knee disorder, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determination.

With regard to the initial rating claims for the bilateral ankles, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran received adequate notice in a letters dated September 2011 and the Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's initial rating claims has been identified and obtained to the extent possible.  In this regard, VA treatment records and private treatment records have been obtained. Additionally, the Veteran submitted statements on his behalf and also provided testimony at the September 2014 Board hearing.

In regard to the hearing, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  During the hearing, the undersigned adequately identified the issues on appeal being decided herein, and information was solicited regarding the nature and severity of the ankles throughout the appeal period.  See Board Hearing Transcript.  Additionally, information was solicited at the hearing about any additional evidence that might be available that had not been submitted.  Accordingly, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Further, the Veteran in this case was provided with multiple VA examinations with regard to his ankles.  It is acknowledged that the Veteran raised concerns regarding the adequacy of some of the examination reports in an August 2012 statement.  The Board finds that, collectively, these reports are adequate for rating purposes and that a remand for another VA examination is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Accordingly, these examinations are sufficient so as to facilitate an informed assessment of the Veteran's disabilities of the ankles throughout the appeal period, and there is no duty to obtain yet another VA examination.  See 38 C.F.R. §§ 3.327, 4.2 (2014).

II.  Service Connection for the Right Knee 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Because the Veteran's claim for a right knee disorder was filed in May 2012, the amended regulation applies.  

As an initial matter, there is no dispute that the evidence establishes current disabilities of a right knee disorder during the appeal period.  See July 2012 VA examination (diagnosing mild degenerative joint disease of the right knee).  Further, the Veteran is service-connected for status post left knee arthroplasty, previously rated as degenerative joint disease with meniscal tears.  See January 2012 and December 2013 rating decisions.

In ascertaining whether there is a link between these disabilities, the Board notes that the July 2012 VA examiner opined that the mild degenerative joint disease of the right knee "is less likely than not . . . cause and/or aggravated by" the left ankle and knee disabilities.   The examiner stated that "the service-connected left knee . . . would not exert stressful forces on the contralateral knee."  However, an October 2012 physical therapy noted stated that the right knee seemed to be "overworked due to favoring L foot/ankle," which contradicts the rationale for the VA opinion.  Moreover, in a January 2014 letter, the Veteran's private physician explained that, "[g]iven his chronic history of left knee pain & h[i]s radiological evidence for Right knee osteoarthritic changes[,] it is very likely that his right knee has had an increased load."  Accordingly, the private physician opined that "[i]t is more likely than not that the left knee pain contributed to his right knee pain."  Significantly, the private physician was familiar with the Veteran's medical history and reviewed "numerous pages of outside records . . . imaging studies (MRI's, s-rays etc.), physician notes, physical therapy notes."  Moreover, the rationale is consistent with other evidence of record indicating that the Veteran had gait deviations.  See October 2012 physical therapy note.  For these reasons, the Board finds that there is no adequate basis to reject the positive nexus opinion, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a right knee disorder on a secondary basis.

III.  Initial Ratings for the Bilateral Ankles

In this case, the Veteran's right ankle and left ankle disabilities are each rated as 10 percent disabling under Diagnostic Code 5271-5003 for X-ray evidence of arthritis along with noncompensable limitation of motion of the joint.  See January 2012 rating decision.  

Turning first to Diagnostic Code 5003, arthritis is rated on the basis of limitation of motion of the affected part.  Id. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. When, however, the limitation of motion of the specific joint(s) involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion-to be combined, not added, under Diagnostic Code 5003.  Id.  The Board has considered whether a 20 percent rating under Diagnostic Code 5003 may be warranted.  However, even if it can be said that the Veteran's ankle arthritis involves two or more major joints or two or more minor joint groups, a 20 percent rating still would not be more nearly approximated under Diagnostic Code 5003 because occasional incapacitating exacerbations have not been sufficiently demonstrated.  For example, the Veteran denied flare-ups impacting the function of the ankles during the December 2011 VA examination.   Although he described flare-ups with weight bearing during the December 2012 and September 2013 VA examinations, the flare-ups were described as worsening pain to a 6-7/10 and as if someone twisted his ankle, respectively.  Based on the Veteran's descriptions, these flare-ups involve increased pain and decreased range of motion but are not considered incapacitating in nature.

Next, the Board will address Diagnostic Code 5271.  The Veteran has argued that a rating under this code is more appropriate.  See July 2014 statement.  In order to warrant a 20 percent rating (the maximum rating authorized under Diagnostic Code 5271) for limitation of motion of an ankle joint, the Veteran's disability must more nearly approximate "marked" limitation of motion.  38 C.F.R. § 4.71a.  In reviewing the evidence of record, however, the Board finds that the Veteran's symptoms more nearly approximate moderate, and not marked, limitation of motion.  According to October 2011 physical therapy notes, In the December 2011 VA examination, the Veteran had plantar flexion to 35 degrees on the right and 40 degrees on the left and dorsiflexion to 20 degrees bilaterally.  In December 2012, the Veteran showed plantar flexion to 40 degrees and dorsiflexion to 20 degrees or more of the ankles bilaterally.  The most recent September 2013 VA examination report noted right ankle plantar flexion to 35 degrees and dorsiflexion to 20 or greater; left ankle plantar flexion was shown to be to 30 degrees and dorsiflexion to 5 degrees.  Further, private treatment range of motion findings are also of record.  See e.g. October 2012 report, which indicated "2" for left active dorsiflexion and "34" for plantarflexion, "20" for inversion and "2" for eversion.  Considering all of the evidence in the file, both VA and private, the ranges of motion more nearly approximate moderate limitation of motion and are not consistent with a finding of marked limitation of motion.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and whether a higher rating may be warranted for loss of function of either ankle.  In this regard, rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

After carefully reviewing the evidence, a higher rating is not warranted in light of the DeLuca or Mitchell.  In this case, the Veteran has described swelling and weakness, as well as flare-ups that increased the pain in his ankles and resulted in limited motion.  As explained above, during the December 2012 and September 2013 VA examinations, the flare-ups were described as worsening pain to a 6-7/10 and as if someone twisted his ankle, respectively.  According to October 2011 physical therapy notes, he also had decreased tolerance to stair ascent, descent, ambulation, standing, sitting, laying on affected side, and tasks such as yard work and housework.  The therapist assessed limitations in range of motion, strength, endurance, and lower extremity mechanical alignment during weight bearing.  The Board concedes that VA examination reports also supports findings that the Veteran has pain, weakness, fatigability, or incoordination that can significantly limit function ability during flare-ups or after repeated use.  See September 2013 VA examination report (finding that any limitation of range of motion could not be estimated, but loss of function was described as "painful motion with flare-ups").  Even considering these factors throughout the appeal period, however, the Veteran admitted to being able to walk/stand for up to 10 to 15 minutes (see April 2012 statement) and weight bear for about 20 minutes (see March 2013 private treatment record).  He further explained that, despite difficulties, he could climb in and out of his work truck and drive tractor trailer, which requires using the foot to push pedals during shifting.  See May 2013 statement.  

Although reports of the Veteran's abilities tend to vary slightly throughout the appeal period, they are consistent in that they demonstrate considerable functionality of the ankles for some time following active movement and weight bearing.  Moreover, each VA examination report describes ranges of motion that were not severely restricted.  The above findings simply fail to demonstrate additional limitations of function so as to warrant a higher rating.  Therefore, even considering all of the additional factors that may affect ankle function, including the reported pain, swelling, weakness, limited motion, and flare-ups, neither his left ankle or right ankle disability has more nearly approximated the criteria for a higher rating for limited function.  See 38 C.F.R. §§ 4.40; 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Notwithstanding the above, the Board has also considered Diagnostic Code 5270, which may provide a basis for higher evaluations for the ankle.  Under 38 C.F.R. 
§ 4.71a, a disability rating in excess of 10 percent will be warranted for an ankle disability when there is ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, (30 percent disabling under Diagnostic Code 5270); or ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity (40 percent disabling under Diagnostic Code 5270).  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)).  Here, the Board finds that ankylosis of the left ankle has not been shown.  The Board acknowledges that the December 2011 VA examiner checked multiple conflicting boxes on the Disability Benefits Questionnaire form; he first checked the box for no ankylosis, but then checked varying boxes for ankylosis at plantar flexion, in dorsiflection, with abduction, adduction, inversion or eversion deformity and in poor weight bearing position.  Based on the comments provided in the "Remarks" section of the examination report, however, it is clear that the latter boxes were all marked in error.  Specifically, the examiner went on to provide a detailed explanation of the findings of his bilateral ankle examination in free text, noting that the Veteran had plantar flexion to 35 degrees on the right and 40 degrees on the left and dorsiflextion to 20 degrees bilaterally.  Furthermore, strength of plantar flexion and dorsiflexion were noted as normal 5/5 bilaterally.  This evidence sufficiently demonstrates that the boxes marked in favor of ankylosis were marked in error.   Such demonstrated range of motion in this examination and subsequent VA examinations and private treatment records are all inconsistent with a finding of ankylosis, or "immobility and consolidation" of a joint.  Accordingly, the Board finds that the provisions of Diagnostic Code 5270 pertaining to ankylosis are not for application.

The Board has also considered other potentially applicable Diagnostic Codes that may provide a basis for separate or higher evaluations for the left ankle.  Because ankylosis has not been shown, the provisions of Diagnostic 5272, which govern ankylosis of the subastragalar or tarsal joint, are likewise not applicable to the current claim.  Additionally, with regard to Diagnostic Code 5273, malunion of the os calcis or astragalus has not been demonstrated.  Finally, with regard to Diagnostic Code 5274, there are no complaints of or treatment for an astragalectomy of either ankle, which involves removal of the talus ankle bone.  See Dorland's Illustrated Medical Dictionary (31st ed.) 2007.  As such, a rating under this provision is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5274.

In considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered the Veteran's statements asserting that his disability is more severe than currently characterized, as well has the testimony that he and his wife provided at the September 2014 hearing.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms, such as pain and swelling, because this requires only personal knowledge as it comes to him through his senses, and his wife is competent to report things that she observed, such as the Veteran's statements of being in pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which are suggestive of no more than at most moderate limitation of motion of either ankle and directly address the criteria under which his service-connected disability is evaluated, to be more probative than the Veteran's and his wife's assessment of the severity of his disabilities.

In conclusion, throughout the appeal period, the Board finds that the Veteran's right and left ankle disabilities more nearly approximate the rating criteria for a 10 percent rating for moderate limitation of motion under Diagnostic Code 5271.  As such, his claims for an increased rating are denied.

IV.  Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, the Board notes that the rating criteria contemplate varying degrees of painful motion of the ankle, as well as the other types of symptoms described by the Veteran and mentioned above.  In this case, the rating criteria reasonably describe the nature of the physical impairment of the ankles demonstrated by the record and are adequate with respect to his disabilities.  Moreover, the Board notes that the Veteran is also service connected for a left knee disability and is in receipt of a combined rating of 30 percent prior to September 30, 2013,100 percent prior to December 1, 2014, and 50 percent thereafter (all exclusive of the rating that may be now assigned for the right knee disorder).  Percentage ratings in part 4 of title 38 of the Code of Federal Regulations are based on the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1 (2014) (emphasis added).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Service connection for a right knee disorder is granted.  

An initial rating in excess of 10 percent for degenerative changes status post right ankle fracture is denied.

An initial rating in excess of 10 percent for degenerative changes of the left ankle is denied.


REMAND

The Board finds that a remand is warranted with respect to the issues of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee with meniscal tears prior to September 30, 2013; entitlement to an initial rating in excess of 30 percent after December 1, 2014, for status post left knee arthroplasty, previously rated as degenerative joint disease with meniscal tears; entitlement to TDIU; and entitlement to service connection for a right foot disorder (previously adjudicated as pes planus with hallux valgus), left foot pes planus, and a left foot disorder other than pes planus (previously adjudicated as hallux valgus and degenerative joint disease of the first metatarsal medial cuneiform joint and first metatarsophalangeal joint).

For the left knee, additional development is needed to adjudicate the disability ratings assigned throughout the entire appeal period.  Although the Veteran was initially assigned a 10 percent rating for his left knee, the Board notes that the RO determined in a December 2013 rating decision that, following a 100 percent rating for the one-year period after his total knee arthroplasty, a 30 percent rating would then be assigned pursuant to Diagnostic Code 5055, effective December 1, 2014.  As an initial matter, because the Veteran disagreed with the initial rating for his left knee and has not expressly stated that he is satisfied with either the initial 10 percent or the 30 percent rating assigned after December 1, 2014, both of these time periods are considered on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that claimants on both original claims and claims for increased disability are "presumed to be seeking the maximum benefit allowed by law and regulation").  However, because the AOJ did not address the time period after December 1, 2014, in any supplemental statement of the case, a remand is necessary to cure this procedural defect.  

Additionally, Diagnostic Code 5055, which applies to knee replacements, assigns a 30 percent "minimum rating" following the expiration of the one-year period following the implantation of prosthesis.  Even though the Veteran testified during the September 2014 Board hearing that he would be receiving follow-up care for his left knee and that there was a suspected crack in his left knee cap (see Hearing Transcript at p. 13), the last VA examination of the left knee was conducted in September 2013-prior to his surgery.  Therefore, a remand is warranted so that a VA examination can be conducted post-operatively to ascertain the current level of severity of the Veteran's left knee disorder. 

For the Veteran's claims for service connection for bilateral foot disorders, which include varying diagnoses, the Veteran has asserted that these disabilities are secondary to his service-connected ankle and/or left knee.  However, the existing VA medical opinion of record is inadequate.  Namely the August 2012 VA opinion determined that the claimed foot disorders were not caused by or aggravated by the Veteran's left knee and bilateral ankle disabilities because of, in part, "the absence of any shift in the center of gravity during ambulation."   However, the December 2011 VA examination report of the ankles expressly noted a limping gait with evidence of abnormal weight bearing.  Several other treatment records stated there was an "antalgic gait."  An October 2012 private physical therapy note indicated "gait deviations" and explained that the right knee and ankle seem to be overworked "due to favoring L foot/ankle."  Significantly, the therapist assessed that "his foot dynamics are altered due to knee contracture and his knees are very weak," and stated that he will need to "be compliant with working on proper gait mechanics for several months."  Likewise, a June 2013 statement from Dr. J.M. found that "[i]t is more likely than not that his knee biomechanics changed his foot biomechanics & caused problems there" and that "[t]he combination of genu valgum increased his risk for pes planus."   Further, now that the Board has granted service-connection for a right knee disorder, the examiner should also provide an opinion regarding whether any foot disorder is secondary to the right knee, as well.  

For the issue of entitlement to TDIU, adjudication of the above issues could impact a decision in this claim.  Significantly, should any additional claims be granted or additional evidence be submitted on remand pertinent to his employment, the Board notes that this would affect consideration of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, this issue must be deferred pending the above development and readjudicated in a supplemental statement of the case.  

Finally, to the extent the Veteran has received VA treatment at the Minneapolis VA Medical Center for any of the remanded issues since February 2013, these records should be obtained.  Likewise, given that the Veteran testified that he currently received treatment from private doctors at Cambridge or in North Branch (see Hearing Transcript at p. 12), he should also be asked to provide a consent/authorization for any recent private treatment records relevant to the appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant VA treatment records from the Minneapolis, Minnesota, VA Medical Center dated from February 2013 to the present.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.
 
2.  Upon obtaining any necessary authorization and consent to release information, the RO should obtain and associate with the claims file copies of all pertinent treatment records of treatment received from private providers at Cambridge or in North Branch with regard to the left knee and claimed foot disorders.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.

3.  After completing the development outlined in steps (1) and (2) above, obtain a new VA examination regarding the nature and severity of the Veteran's left knee disability status post total knee arthroplasty.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner. 

(a) All pertinent symptomatology and findings must be reported in detail.  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.

(b) To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion.

4.  After completing the development outlined in steps (1) and (2) above, obtain an addendum opinion regarding the nature and etiology of the Veteran's claimed foot disorders, including right foot pes planus with hallux valgus, left foot pes planus, and left foot hallux valgus and degenerative joint disease of the first metatarsal medial cuneiform joint and first metatarsophalangeal joint.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.   

The examiner is requested to state whether it is at least as likely as not that any of the Veteran's claimed foot disorders are either caused by OR aggravated by his service-connected ankle and/or knee disabilities.  In rendering the decision, the examiner must specifically address the gait deviation noted in the record; an October 2012 physical therapist's assessment that "his foot dynamics are altered due to knee contracture and his knees are very weak"; and the June 2013 letter by Dr. J.M. stating that "[i]t is more likely than not that his knee biomechanics changed his foot biomechanics & caused problems there" and that "[t]he combination of genu valgum increased his risk for pes planus."    

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  Unless granted in full, such supplemental statement of the case must specifically address the issues of entitlement to an initial rating for an initial rating in excess of 30 percent after December 1, 2014, for status post left knee arthroplasty, and entitlement to TDIU.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


